DETAILED ACTION
This is in response to Application # 16/503,482.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2020/0366446) in view of Liou (US 2019/0349964).

Regarding Claim 1,
A method in a User Equipment (UE) for wireless communication, comprising: 

receiving a first signaling in a first resource element set; and receiving a first radio signal [Matsumura: resource element set == resource domain associated with PDCCH; 0064; a user terminal determines a PUCCH resource used for transmission of UCI from M PUCCH resources based on a given field value in DCI and implicit indication information; 0068; implicit indication information (e.g., "0" or "1" in FIG. 2B) can be derived based on at least one of pieces of following information (1) to (8); 0069, 0072-74; (1) an index (e.g., lowest index) of a control resource element on which a downlink control channel (e.g., PDCCH: Physical Downlink Control Channel that will be referred to as a PDCCH below) is mapped; (2) an index of a Control Resource Set (CORESET) associated with a PDCCH; (3) an index of a search space associated with a PDCCH; (4) a state of a Transmission Configuration Indicator (TCI) ( TCI-state) associated with a PDCCH, etc.; 0072; the CORESET is a resource domain to which a PDCCH is allocated, and may be configured to include a given frequency domain resource and time domain resource (e.g., 1 or 2 OFDM symbols); the PDCCH (or DCI) the PDCCH (or DCI) is mapped on the control resource element in the CORESET]; 

wherein the first resource element set is used for determining a first information set out of M information sets; the first resource element set comprises a positive integer number of resource element(s) [Matsumura: 0060; the number of bits (x) of the given field in the DCI used to determine PUCCH resources is 2, yet is not limited to this, and only needs to be x >=1; 0061; the x-bit given field may be referred to as, for example, a PUCCH resource indicator field; 0066; each value of the given field in the DCI may indicate a plurality of PUCCH resources (2 PUCCH resources in this case); the user terminal may determine one of a plurality of PUCCH resources indicated by the given field value in the DCI based on implicit indication information (e.g., 1 bit); 0086; the first deriving example has described the modulo operation based on (1) the above lowest index of the CCE, yet is not limited to this; in the first deriving example, the above implicit indication information may be derived by the modulo operation that uses one of the above (2) CORESET index, (3) search space index, (4) TCI-state and (5) number of bits of HARQ-ACK, and the number of PUCCH resources (that is M such as M=2 in FIG. 2B) associated with an identical given field value in DCI]; 

the first signaling comprises scheduling information of the first radio signal, the first signaling comprises a first field, the first field of the first signaling indicates a first information element out of the first information set [Matsumura: information element == TCI; 0216; the control section 401 may determine the resource from the selected resource set based on the given field value in the DCI for scheduling the downlink shared channel, and the implicit indication information; 0218; the control section 401 may derive the implicit indication information based on at least one of a lowest index of a control resource element on which a downlink control channel used for transmission of the downlink control information is mapped, an index of a control resource set associated with the downlink control channel, an index of a search space associated with the downlink control channel, a state of a transmission configuration indicator (TCI) associated with the downlink control channel, etc.]; 

However, Matsumura does not teach [an] information element compris[ing] … a second type index set … [that identifies] … a reference signal ….

POSITA would have considered Liou’s use of TCI-state associated with PDCCH for identifying reference signal resources and would have incorporated that in Matsumura’s use of TCI-state associated with PDCCH.

Liou teaches:
any information set of the M information sets comprises a positive integer number of information element(s), any information element of the integer number of information element(s) comprises a first type index and a second type index set, a second type index set comprises one second type index or multiple second type indices, the M is a positive integer greater than 1 [Liou: information element == TCI; 0229; the triggering DCI includes a TCI state index which provides spatial QCL triggered set of CSI-RS resources; 0463; a PUCCH resource index provided by higher layer parameter pucch-ResourceId; 0470; a UE monitors a set of PDCCH candidates in one or more control resource sets on the active DL BWP on each activated serving cell according to corresponding search space sets where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats; 0474-75; 0482; for each control resource set, the UE is provided the following by higher layer parameter Contro/ResourceSet: a control resource set index p, 0<=p<12, by higher layer parameter controlResourceSetId; an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_0 or DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI; 0484; the UE can be configured with a list of up to M TCI-State configurations within higher layer parameter PDSCH-Config to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell, where M depends on the UE capability; if a UE is configured with the higher layer parameter tci-PresentInDCI that is set as `enabled` for the CORESET scheduling the PDSCH, the UE assumes that the TCI field is present in the DCI format 1_1 of the PDCCH transmitted on the CORESET]; 

a measurement on a reference signal identified by a second type index comprised in the first information element is used for reception of the first radio signal [Liou: 0209; a UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication; 0211; each TCI state can be configured with one RS Set; 0217-220; the QCL configuration for triggering DCI includes a TCI state index which provides spatial QCL reference for the triggered set of CSI-RS resources; following the measurement, the spatial QCL reference in the RS set corresponding to the indicated TCI state is updated based on the preferred CSI-RS determined by the UE; 0484; each configured TCI state includes one RS set TCI-RS-SetConfig; each TCI-State contains parameters for configuring a quasi co-location (QCL) relationship between one or two downlink reference signals and the DM-RS port group of the PDSCH; 0568; the DL reference signal resource could be the same as a DL reference signal associated with a TCI state, wherein the TCI state is applied for receiving the CORESET in which the DCI is received]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Matsumura and Liou in order to in order to improve the signal-to-noise ratio of forward links [Liou: 0032].

Regarding Claim 2,
Matsumura teaches that the user terminal may determine one of a plurality of PUCCH resources indicated by the given field value in the DCI based on implicit indication information (e.g., 1 bit) [Matsumura: 0066].



Liou teaches:
wherein a number of bits comprised in the first field of the first signaling is related to the first information set [Liou: 0224; when TCI states are used for QCL indication, the UE receives an N-bit TCI field in DCI; 0209; a UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication; 0482; for each control resource set, the UE is provided the following by higher layer parameter Control/ResourceSet: a control resource set index p, 0<=p<12, by higher layer parameter controlResourceSetId; an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_0 or DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Matsumura and Liou in order to in order to improve the signal-to-noise ratio of forward links [Liou: 0032].

Regarding Claim 3,
Matsumura teaches that the TCI-state may indicate (include) information related to Quasi-Co-Location (QCL) of the PDCCH [Matsumura: 0074].  Also, the TCI-state associated with the PDCCH may indicate at least one of, for example, a Downlink 

However, Matsumura does not particularly teach that at least one transmitting antenna port of the first radio signal and at least one transmitting antenna port of a reference signal identified by a second type index comprised in the first information element are quasi-co-located.

Liou teaches:
wherein at least one transmitting antenna port of the first radio signal and at least one transmitting antenna port of a reference signal identified by a second type index comprised in the first information element are quasi-co-located [Liou: 0488; after a UE receives [initial] higher layer configuration of TCI states and before reception of the activation command, the UE may assume that the antenna ports of one DM-RS port group of PDSCH of a serving cell are spatially quasi co-located with the SSB determined in the initial access procedure with respect to Doppler shift, Doppler spread, average delay, delay spread, spatial Rx parameters, where applicable; 0484; each TCI-State contains parameters for configuring a quasi co-location relationship between one or two downlink reference signals and the DM-RS port group of the PDSCH; 0482; if a UE has received initial configuration of more than one TCI states by higher layer parameter TCI-StatesPDCCH containing more than one TCI states but has not received a MAC CE activation command for one of the TCI states, the UE assumes that the DM-RS antenna port associated with PDCCH reception is quasi co-located with the SS/PBCH block the UE identified during the initial access procedure with respect to delay spread, Doppler spread, Doppler shift, average delay, and spatial Rx parameters, when applicable; 0193; support spatial QCL assumption between antenna port(s) within a CSI-RS resource(s) and antenna port of an SS Block (or SS block time index) of a cell; 0217-219; the QCL configuration for PDCCH contains the information which provides a reference to a TCI state; alt 1: the QCL configuration/indication is on a per CORESET basis; the UE applies the QCL assumption on the associated CORESET monitoring occasions]. 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Matsumura and Liou in order to in order to improve the signal-to-noise ratio of forward links [Liou: 0032].

Regarding Claim 4,
Matsumura teaches that the user terminal may determine one of a plurality of PUCCH resources indicated by the given field value in the DCI based on implicit indication information (e.g., 1 bit) [Matsumura: 0066], where implicit indication information includes but not limited to a state of a Transmission Configuration Indicator (TCI) ( TCI-state) associated with a PDCCH [Matsumura: 0068]..

However, Matsumura does not explicitly teach M1 resource elements sets [that] … correspond … to … M information sets.

wherein the first resource element set is a resource element set of M1 resource element sets, any resource element set of the M1 resource element sets corresponds to an information set of the M information sets, the M1 is a positive integer greater than 1; or, comprising: receiving second information, wherein the first resource element set is a resource element set of M1 resource element sets, any resource element set of the M1 resource element sets corresponds to an information set of the M information sets, the M1 is a positive integer greater than 1, the second information indicates a correspondence relationship between the M1 resource element sets and the M information sets [Liou: 0209; a UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication; 0482; for each control resource set, the UE is provided the following by higher layer parameter Control/ResourceSet: a control resource set index p, 0<=p<12, by higher layer parameter controlResourceSetId; an indication for a presence or absence of a transmission configuration indication (TCI) field for DCI format 1_0 or DCI format 1_1 transmitted by a PDCCH in control resource set p, by higher layer parameter TCI-PresentInDCI; 0484; the UE can be configured with a list of up to M TCI-State configurations within higher layer parameter PDSCH-Config to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell, where M depends on the UE capability]. 



Regarding Claim 5,
Matsumura teaches that a user terminal determines a PUCCH resource used for transmission of UCI from M PUCCH resources based on a given field value in DCI and implicit indication information [Matsumura: 0064].

However, Matsumura does not explicitly teach M information sets.

Liou teaches:
comprising: receiving first information, wherein the first information indicates the M information sets; or, comprising: receiving first information, wherein the first information indicates the M information sets, for any given information set in the M information sets, a number of bits in the first information used for indicating any given first type index in the given information set is less than a number of bits in the first information used for indicating a second type index in a second type index set corresponding to the given first type index [Liou: 0224; when TCI states are used for QCL indication, the UE receives an N-bit TCI field in DCI; 0209; a UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication; 0484; the UE can be configured with a list of up to M TCI-State configurations within higher layer parameter PDSCH-Config 

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Matsumura and Liou in order to in order to improve the signal-to-noise ratio of forward links [Liou: 0032].

Regarding claims 6-10, which recites a method in a base station for wireless communication having the same claim limitations as those in claims 1-5, the same rationale of rejection as presented in claims 1-5 is applicable.

Regarding claims 11-15, which recites a User Equipment (UE) for wireless communication having the same claim limitations as those in claims 1-5, the same rationale of rejection as presented in claims 1-5 is applicable.

Regarding claims 16-20, which recites a base station for wireless communication having the same claim limitations as those in claims 1-5, the same rationale of rejection as presented in claims 1-5 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guo (US 2019/0141693) teaches that one TCI (transmission configuration indicator) state can be signaled through the transmission configuration . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468